Title: Editorial Note: Charges Against Arthur St. Clair
From: 
To: 


            A former general in the Continental army and president of the Confederation Congress, Arthur St. Clair had served as governor of the Northwest Territory since its creation by Congress in 1787. With the establishment of a territorial legislature in 1799, St. Clair, a Federalist, found himself repeatedly at odds with the growing Republican presence in the territory, which centered on the town of Chillicothe in the Scioto River Valley. Chief among the governor’s critics was Thomas Worthington, a native Virginian who came to the territory in 1798. He quickly became an influential member of the assembly and, along with Nathaniel Massie and Edward Tiffin, one of the territory’s leading Republicans. St. Clair’s opponents accused him of aristocratic and dictatorial behavior, and especially resented St. Clair’s efforts to redivide the territory and thus delay its advancement to statehood. In December 1801, they sent Worthington and Chillicothe legislator Michael Baldwin (a half-brother of Senator Abraham Baldwin of Georgia) to Washington, where they were to lobby Congress against St. Clair’s redivision plan and, if possible, to secure statehood (ANBJohn A. Garraty and Mark C. Carnes, eds., American National Biography, New York and Oxford, 1999, 24 vols.; Cayton, Frontier RepublicAndrew R. L. Cayton, The Frontier Republic: Ideology and Politics in the Ohio Country, 1780–1825, Kent, Ohio, 1986, 68–75; Sears, Thomas WorthingtonAlfred Byron Sears, Thomas Worthington, Father of Ohio Statehood, Columbus, 1998, 46–68; William Goforth to TJ, 5 Jan.).
            Worthington arrived in Washington on 11 Jan. Soon after, he wrote Massie that “should you be active and decided in making proper charges against the governor I have had assurance from some friends” that St. Clair would be removed from office. In additional letters sent to Massie, Tiffin, and other territorial allies, Worthington requested evidence to support a list of charges that he was compiling against St. Clair to lay before the president. Worthington and Baldwin met with Jefferson on 18 Jan. and “Informed him of the Situation of the Terr’y.” Worthington met with Jefferson again on 21 Jan. and dined with him four days later. On 1 Feb., Worthington noted in his diary that he “waited on the president and delivered to the Sec’y of state charges ag’t Gov’r St. Clair” (Sears, Thomas WorthingtonAlfred Byron Sears, Thomas Worthington, Father of Ohio Statehood, Columbus, 1998, 68, 73–7, 79–81; Brown, “Frontier Politics,”Jeffrey Paul Brown, “Frontier Politics: The Evolution of a Political Society in Ohio, 1788–1814,” Ph.D. diss., University of Illinois, 1979 248–9; David Meade Massie, Nathaniel Massie, A Pioneer of Ohio. A Sketch of his Life and Selections from his Correspondence [Cincinnati, 1896], 179–82, 188, 192–8; Smith, St. Clair PapersWilliam Henry Smith, ed., The St. Clair Papers, The Life and Public Services of Arthur St. Clair, Cincinnati, 1882, 2 vols., 2:571–5).
            Worthington’s 30 Jan. letter to Jefferson (Document I) is his earliest extant attempt to lay the case for St. Clair’s removal in writing before the president. Since Worthington was in Washington and most of his contact with Jefferson was in person, this probably explains why this letter and most of his other correspondence with the president on this matter were not recorded in SJL or endorsed by Jefferson. Document I reveals that Worthington was still working to strengthen his allegations against the governor, with several charges awaiting evidence from Worthington’s allies at home or from State Department files in Washington. Writing Massie on 9 Feb., Worthington summarized the list of the seven charges presented in Document I and urged Massie in particular to forward evidence documenting the taking of illegal fees and removal of judicial appointees by St. Clair (Massie, Nathaniel Massie, 194–6).
            Document II, Jefferson’s draft of the charges against St. Clair, was written sometime after Document I and before Worthington prepared his finalized list of charges and supporting evidence dated 20 Feb. (Document III). Jefferson’s version of the charges largely repeats those made in Document I, but in a list format and with the lengthier charges in Document I reduced to briefer, more succinct entries. For instance, allegations made by Worthington under charge I in Document I are broken into three distinct charges (charges 1, 2, and 4) by Jefferson in Document II. Similarly, charges 9 and 10 on Jefferson’s list are taken from charge 6 in Document I. Charge 11 is unique to Jefferson’s list and appears in neither Document I nor Document III. This charge, however, was later crossed out by Jefferson.
            Sometime shortly after Jefferson drafted Document II, Meriwether Lewis prepared a fair copy of it, including Jefferson’s emendations, which was forwarded to Worthington, who made alterations to the final three charges on the list. He added the phrase “(neglected and thereby)” near the start of charge 9 and replaced the blank and word “years” near the end of the charge with “18 mos.” At the end of charge 10, Worthington added “and contempt of militia regulations.” Worthington also placed a brace in the left margin next to charge 11 with the words “not inserted” (Tr in OChHi: Territorial and Early Statehood Manuscript Collection).
            Lewis’s fair copy of Document II, with Worthington’s emendations, became the list of 10 charges against St. Clair prepared by Worthington on 20 Feb., to which he added explanations and references to supporting evidence (Document III). Worthington forwarded these documents to the president by way of the secretary of state. In a 26 Feb. 1802 letter to Madison, Worthington wrote: “I have endeavoured to make such explanations and references as will make the Inclosed charges against Governor St Clair easily understood and supposed it would be best to put these explanations on a seperate paper which will accompany the charges. I have the honour now to return them to you together with such documents in support of the charges as have come to my hands with a request that you will do me the favour to lay them before the president of the US” (RC in same).
            After forwarding Document III to the president in late February, Worthington continued to send the secretary of state new evidence received from his territorial allies (Worthington to Madison, 11 Mch. and 5 Apr. 1802, RCs in same). Nathaniel Massie sent his own version of the charges against St. Clair to Madison. Although Massie’s list only consisted of five charges, they repeated in similar form and content several of the accusations made by Worthington against St. Clair: that he sought to redivide the territory for political purposes, that he received illegal fees, that he usurped legislative authority regarding the creation of counties, that he was hostile to republican government, and that he exercised undue influence over the judiciary (Madison, Papers, Sec. of State Ser., 2:460–2).
            In early March, St. Clair traveled to Washington in order to defend himself in person against the charges made by Worthington and Massie. The governor arrived on 19 Mch. and, shortly thereafter, Worthington recorded that St. Clair had been “furnished with the charges against him” (Washington Federalist, 22 Mch. 1802; Massie, Nathaniel Massie, 204). A transcript of Document III is in the microfilm edition of St. Clair’s papers. Upon his arrival, St. Clair spent the next several weeks preparing his defense and writing supporters for evidence to counter Worthington’s allegations. These papers were sent to the secretary of state and subsequently forwarded to Jefferson (Smith, St. Clair PapersWilliam Henry Smith, ed., The St. Clair Papers, The Life and Public Services of Arthur St. Clair, Cincinnati, 1882, 2 vols., 2:581–3; Madison, Papers, Sec. of State Ser., 3:199, 268–9). The emendations in Document II inserted by Jefferson at the end of charges 7 and 8 probably refer to documents received as part of St. Clair’s defense and were added at a later sitting.
            Jefferson deferred taking action on St. Clair’s case until the end of April 1802, when he sent a circular letter to the heads of departments enclosing Worthington’s 20 Feb. list of charges, St. Clair’s answer to them, and the assorted documentation in support or refutation of them. In the end, St. Clair was allowed to retain his office. Jefferson’s cabinet agreed that most of the charges against the governor were not established, while those that were did not carry sufficient weight to justify his removal. In June 1802, Madison informed St. Clair of the president’s “particular disapprobation” of the tenure of office granted to his son and the “illegal fees” accepted while in office, and trusted that St. Clair’s future conduct in office would “coincide with the benevolent policy of the federal Government” toward the “rights and interests” of the inhabitants of the Northwest Territory (TJ to Heads of Departments, 29 Apr. 1802; Madison, Papers, Sec. of State Ser., 3:332).
          